 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MARTIN HENDERSON,                         No. 2:17-cv-2121 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    UNKNOWN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 6, 2020, the court directed plaintiff to file an amended complaint within thirty

21   days. (ECF No. 26). More than thirty days have passed, and plaintiff has neither complied with

22   the court’s order, nor communicated with the court in any way. As a result, within thirty days of

23   the date of this order, plaintiff shall show cause why this action should not be dismissed for

24   failure to prosecute and for failure to obey a court order. See Fed. R. Civ. P. 41(b); see also L.R.

25   110.

26   ////

27   ////

28   ////
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that within thirty days of the date of this order,

 2   plaintiff shall inform the court as to why this matter should not be dismissed for failure to

 3   prosecute and for failure to obey a court order.

 4           Plaintiff is warned that failure to respond to this order within the time specified may result

 5   in a recommendation that this action be dismissed.

 6   Dated: April 13, 2020

 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/hend2121.osc.fac
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
